Title: From Benjamin Franklin to Ingenhousz, 2 September 1783
From: Franklin, Benjamin
To: Ingenhousz, Jan


          
            Dear Friend,
            
          
          Inclos’d I send you a Copy of a Letter to Sir Joseph Banks, concerning the Ballons that
            at present occasion much Conversation here. I imagine that if you make one, and fill it with
            inflammable Air, you will contrive to fire it by Electricity when it is up, and by that
            means match in Report the Thunder of Nature.
          To morrow is to be signed our Definitive Treaty, which establishes for the present the
            Peace of Europe & America. Long, long, may it continue!— Adieu. Yours most
            affectionately,
          
            B Franklin
            Dr Ingenhauss.—
          
        